FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 11/4/2021:
The amendments to claims 1, 3-5 are acknowledged and accepted.
The cancellation of claims 5 and 6 is acknowledged and accepted.
The amendment to the title is acknowledged and accepted.  In view of the amendment, the objection to the title in the office action dated 8/5/2021 is hereby withdrawn.

Should the independent claims become allowable and the withdrawn claims 19-25 be rejoined in the next office action, claims 19-25 would be objected to (where applicable) or rejected under 35 U.S.C. 112(b) (where applicable) due to lack of antecedent basis and clarity issues for the following reasons:
In claim 19, line 1, “A method” should be “The method”.
In claim 19, it appears the limitation “both overt data located on the barcode and covert data” should be “the overt data contained in the barcode and the covert data” for proper antecedent basis of claim 12.
In claim 19, it appears the claim language should be “utilizing either the centralized system…connected to the remote database, which is separate from the centralized system, for additional…” 
Claim 19 recites “utilizing a centralized system…or a decentralized system wherein an authentication is verified of the product without access to the remote 
Claim 20 “a barcode” should be “the barcode” throughout the claim for proper antecedent basis.  
Claim 20 again recites “a decentralized system” however a “centralized system is required in independent claim 12.  Therefore claim 20 impermissibly modifies the independent claim and therefore the scope of the claim is unclear.
Claim 20 recites “a secondary data set”. It is unclear if this secondary data set is different than the “at least two data sets” of claim 12.  Does the applicant mean the at least two sets include an original data set and a secondary data set?
Claim 20 recites “the original set” which should be “the original data set”.
Claim 21 recites “provides information”.  It appears the language should be “provides the information” for proper antecedent basis.
Claim 21 recites “provides additional data derived from a barcode reader”.  It is unclear if this “additional data” is different than the in claim 1.  If so, the two sets of additional data need to be differentiated better, e.g. first additional data that is derived from the product (in claim 1) and second additional data that is derived from the barcode reader (claim 21).
Therefore in view of the issues recited above, these claims would not be 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 12 recites “decoding the barcode to obtain further information; using the further information for searching for at least one covert mark or covert data disposed on the product”.  This language implies that the further information is used to find on the product the covert mark/covert data.  The specification describes an example where both the overt mark/overt data and covert data are simultaneously identified in an image and both the overt mark/overt data (code itself) and the expected X-Y position of the covert data are matched ([00103]).  Therefore it appears that the covert data/covert mark is first found and its location is compared to where it should be (X-Y position) from the decoded barcode. It does not appear to describe that a covert mark/covert data is found based on decoded barcode, but rather to ensure that where it is found corresponds to the information from the decoded barcode.  The examiner also directs the applicant to their Example D where the algorithm looks for barcode data to match expected previously captured spectroscopic signature, i.e. including but not limited to, 
It is noted that the specification describes in a decentralized system where barcode (overt mark/overt data) and secondary data points (covert mark/covert data) exists on the product itself and their relations are described in the barcode itself.  The data matrix code encrypts X-Y coordinates of a black dot on the surface.  The algorithm will locate the location on the surface based on the information it received from the barcode and expect to have a correct value in that location (see para. [00107]). But this is with respect to matching overt and covert data by an algorithm thus already requires having already found the cover mark/covert data first (para. [00109]).  As such, it appears that the covert data/covert mark is first found and its location/data about the covert mark/covert data is compared after the fact, e.g. to where it should be (X-Y position) from the decoded barcode.  It does not appear to describe that a covert mark/covert data is found/searched for based on decoded barcode, but rather after found, comparing its data/where it should be to the decoded barcode to ensure that where it is found corresponds to the information from the decoded barcode for authentication (i.e. matching overt mark/data and covert mark/data would require the covert mark/data to have already been found).  As such, it appears that covert mark or covert data is already found on the product, and the further information is compared to the covert mark or covert data for authentication (e.g. to verify the correct position/location of when the overt mark/data (e.g. X-Y position from the decoded barcode) matches the covert mark/data) (para. [00103]).

Claim Objections
Claims 4, 12 and 18 are objected to because of the following informalities:  
It appears in claim 4 “a machine readable barcode error…” should follow the term “include”, i.e. not be started on its own line.
Claim 12 recites “website”.  It appears the language should be “a website”.
Claim 12 recites “wherein authenticity of the product is done…”. It appears the language should be “wherein the authentication of the product is done…”.
Claim 12 recites “without searching through another database, or analyzing data sets”.  It appears the language should be “without searching through another database, or without analyzing data sets” for clarity that the authentication can be done without analyzing data sets.
Claim 18 recites “searching the barcode”.  It appears the language should be “searching for the barcode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “utilizing a combination of at least two data sets in total from the covert mark or covert data and the overt mark or overt data for an authentication of the product and wherein the authentication of the product is done without...or analyzing data sets.”  The specification explicitly recites in para. [001111] (with respect to Fig. 4 which is for a centralized database) “Step 406 illustrates comparing the secondary data set to original data set.”.  As such, in a centralized system, according to the specification, data sets are analyzed.  Therefore, this amended limitation is considered new matter.
Additionally claim 12 recites “utilizing a centralized system via a web interface to connect to a remote database or website for additional information”.  The specification describes utilizing a centralized system via a web interface to connect to a remote database (para. [00111]), however the specification does not describe in a centralized system to connect to a website for additional information. It is noted that the specification describes in para. [00112] and [00114], “For example, the barcode links to a database. The barcode could be a website address with information on the examined product. Comparison is then made for the secondary data points compared to the object at hand, verifying that it is an authentic product.”.  However this description is with 
Claims not specifically addressed fail to comply with the written description requirement in view of their dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “another database” however fails to recite a first database.  The limitation “another database” implies that there are at least two databases.  Therefore it is unclear how many databases there are.  Please clarify. For examination purposes, the claim language will be interpreted as “a database”.
Claim 12 recites “utilizing a centralized system via a web interface to connect to a remote database or website for additional information on the covert mark or covert data to make a match…”.  It is unclear what the applicant means by “utilizing a centralized system…for additional information” (emphasis on “for additional information”).  It 
	Claim 12 recites “without search through another database” implies that at some point there is searching through a database (e.g. a database that is not “another” database/remote database).  However, a remote database is optional and not required, i.e. utilizing a centralized system via a web interface to connect to a website”.  Thus it is unclear if the applicant means that the authentication is done without searching in any database. Please clarify.  If so, then this also would be problematic since there is an option to use a remote database “for additional information” so it appears there’s an option where authentication is done with searching through a remote database.  One suggestion to overcome these issues is to remove an option of connecting to a website for obtaining/retrieving (whatever the verb may be) additional information.
	Claim 12 recites “utilizing a combination of at least two data sets…for an authentication of the product, and wherein the authentication of the product is done without analyzing data sets”.  This latter limitation appears to conflict with the prior 
Claim 15 recites “physical properties include at least one attribute of a carat weight, a color, a clarity, or a cut”.  Carat weight, a color, a clarity, and a cut appear to be attributes themselves.  As such, it is unclear what the applicant means an attribute of these.  Please clarify.  For examination purposes, the claim language will be interpreted as “physical properties include at least one of a carat weight, a color, a clarity, or a cut”.  
Claims not specifically addressed are indefinite due to their dependency.

Allowable Subject Matter
With respect to claim(s) 1-5 and 8-18, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, rejections (where applicable) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections (where applicable). 

With respect to claim 1, based on the following interpretation, prior art fails to teach or reasonably suggest, either singly or in combination, the covert mark or covert data is a physical feature of the product, and the physical feature of the product includes a coordinate of a girdle facet junction or other topographical data on the product, in addition to the other limitations of the claim.
With respect to claim 12, based on the following interpretation, prior art fails to teach or reasonably suggest, using the further information for searching for at least one covert mark or covert data disposed on the product, wherein the covert mark or covert 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-18 have been considered but are moot in view of new grounds of rejection in view of the amendments to claims 1 and 12.  More specifically, these amendments introduce new 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, rejections, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. (US 2011/0298203) teaches a fiduciary marker encoded with a location of a hidden security feature on a document for document authentication, and the 
Porter et al. (US 2013/0015236) disclose a document having both an overt barcode portion and covert and an overt barcode portion.  Porter et al. discloses decrypting the overtly readable barcode portion into overt data and the covertly readable barcode portion into covert data, and the overt data and covert data may include authentication information suitable for the reader to locally authenticate the certified document.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876